DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/26/2021 and 12/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senthil K. Selvaraj et al (US 20090190150 A1).

Regarding claim 1, Selvaraj et al discloses a control method of an information processing apparatus on which an expansion application configured to expand a function of print data generation software configured to generate print data runs (¶ [7]), the control method comprising: 
obtaining attribute data on a printing apparatus, the attribute data being output from the printing apparatus (¶ [28] “…on-demand print driver application queries a printing device for configuration data that specifies current capabilities”); 
obtaining data indicating a print function (¶ [28] “capabilities may include functionality supported by the printing device”); and 
adding information related to a specific function based on attribute information included in the obtained attribute data if information indicating the specific function is not included in the obtained data indicating the print function (¶ [28]), wherein a setting screen including a setting item of the specific function is displayed based on the added information related to the specific function (¶ [28] “UI module is configured to use the print driver data file to generate a graphical user interface that allows a user to select printing options and settings”).



Regarding claim 3, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein capability information is generated based on the data indicating the print function, the information related to the specific function being added to the data indicating the print function based on the attribute information (¶ [28]), and wherein the setting screen is displayed based on the generated capability information (see rejection of claim 1).

Regarding claim 6, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein even if the information indicating the specific function is included in the obtained data indicating the print function, information corresponding to a setting value of the specific function is added as the information related to the specific function based on the attribute information included in the obtained attribute data (¶ [28] “The UI module is configured to use the print driver data file to generate a graphical user interface that allows a user to select printing options and settings”).

Regarding claim 7, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1), wherein the data indicating the print function is Print Device Capabilities (PDC) (¶ [28] capabilities include functionality supported by printing device).

Regarding claim 8, Selvaraj et al discloses an information processing apparatus (Fig. 2 numeral 202, ¶ [73]) comprising at least one processor (¶ [73]) operating to: 
obtain attribute data on a printing apparatus, the attribute data being output from the printing apparatus (see rejection of claim 1); 
obtain data indicating a print function (see rejection of claim 1); and 
add information related to a specific function based on attribute information included in the obtained attribute data if information indicating the specific function is not included in the obtained data indicating the print function, wherein a display screen including a setting item of the specific function is displayed based on the added information related to the specific function (see rejection of claim 1).

Regarding claim 9, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein if a user designates the setting item of the specific function on the setting screen, print data is edited based on the attribute information (see rejection of claim 2).

Regarding claim 10, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), 
wherein capability information is generated based on the data indicating the print function, the information related to the specific function being added to the data indicating the print function based on the attribute information (see rejection of claim 3), and 
wherein the setting screen is displayed based on the generated capability information (see rejection of claim 3).

Regarding claim 13, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein even if the information indicating the specific function is included in the obtained data indicating the print function, information corresponding to a setting value of the specific function is added as the information related to the specific function based on the attribute information included in the obtained attribute data (see rejection of claim 6).

Regarding claim 14, Selvaraj et al discloses the information processing apparatus according to claim 8, wherein the data indicating the print function is PDC (see rejection of claim 7).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Senthil K. Selvaraj et al (US 20090190150 A1) in view of Hideo Nakamura (US 20140049790 A1).

Regarding claim 4, Selvaraj et al discloses the control method according to claim 1 (see rejection of claim 1).
Selvaraj et al fails to explicitly disclose wherein the print data generation software is an Internet Printing Protocol (IPP) driver, and the print data is data in a format according to IPP.
Nakamura, in the same field of endeavor of providing printer capabilities in public networks to establish an appropriate driver (¶ [13]), teaches the print data generation software is an Internet Printing Protocol (IPP) driver (¶ [18]), and the print data is data in a format according to IPP (¶ [18]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Selvaraj et al comprising adding information related to a specific function based on attribute information included in obtained attribute data if information indicating the specific function is not included in the obtained data indicating a print function to utilize the teachings of Nakamura which teaches the print data generation software is an Internet Printing Protocol (IPP) driver, and the print data is data in a format according to IPP to provide a standard network protocol for remote printing over the internet, which removes the need for individual print drivers on each user's machine.

Regarding claim 11, Selvaraj et al discloses the information processing apparatus according to claim 8 (see rejection of claim 8), wherein print data in a format according to IPP is generated by an IPP driver, which is print data generation software (see rejection of claim 4).

Allowable Subject Matter

Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
September 10, 2021